March 31, Dear Stockholder: The Annual Meeting of Stockholders of HomeProperties, Inc. will be held on Tuesday, May 4, 2010, at 9:00 a.m. at Clinton Square, 14th Floor, Rochester, New York.We have decided to change the time, location and format of our Annual Meeting.There will be no formal presentation other than a brief report on the outcome of the stockholder vote. A Notice of Annual Meeting and a Proxy Statement are attached.They describe the matters to be acted upon at the Annual Meeting. Your vote on all the matters described in the Proxy Statement is very important.Please sign, date and return the enclosed proxy card in the envelope provided.Alternatively, you may choose to vote by telephone or internet.Voting by any of these methods before the meeting will insure that your shares are represented at the meeting. Thank you for your continued confidence in Home Properties. Sincerely, HOME PROPERTIES, INC. Edward J. Pettinella President and Chief Executive Officer HOME
